DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.  This is in response to the amendment filed on 04 August 2022.
2.  Claims 1-15 are pending in the application.
3.  Claims 1-15 have been allowed.
Allowable Subject Matter
4.  Claims 1-15 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Nemiroff et al US 2014/0006760 A1 (hereinafter Nemiroff).  Nemiroff is directed to out-of-band verification of host OS components using signatures [abstract].  Nemiroff teaches verifying a host OS by using signatures during an out-of-band host OS boot verification process [0025].  However, the prior art does not disclose, teach or fairly suggest the limitations of “loading the first operating system component into a memory of the device”, “receiving a second operating system component”, “verifying, by executing the first operating system component, the integrity of the second operating system component by computing a second digital signature of the second operating system component and determining that the second digital signature corresponds to a digital signature of a certificate of the second operating system component” and “loading the second operating system component into the memory of the device”, as recited in independent claims 1 and 8.  
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
5.  The following references have been considered relevant by the examiner:
A.  Hershman et al US 2018/0322278 A1 directed to secure data storage, and particularly to methods and systems for secure Integrated Circuit (IC) state management [0001].
B.  Kloth US 2021/0312057 A1 directed to providing improvements in one or more of a system security, performance, cost and efficiency [abstract].
C.  Bridges et al US 2009/0313695 A1 directed to guarding against attacks designed to replace authenticated, secure code with non-authentic, unsecure code and using existing hardware resources in the CPU’s memory management unit (MMU) [abstract].
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492